Citation Nr: 1017447	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  06-26 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1969 to December 
1971.  

This appeal came before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
This matter was remanded in September 2009.  A review of the 
record shows that the RO has complied with all remand 
instructions to the extent possible.  Stegall v. West, 11 
Vet. App. 268 (1998).


FINDING OF FACT

A right shoulder disability was not manifested during 
service, nor within the first year of discharge from service, 
nor is a right shoulder disability otherwise related to such 
service.


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated 
by the Veteran's active service, nor may in-service 
incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in October 2004 and November 2004.  In March 2006, the 
Veteran was provided with notice of the types of evidence 
necessary to establish a disability rating and the type of 
evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the appellant, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, in light of the 
following decision which finds that there is a preponderance 
of the evidence against the appellant's claim, any questions 
as to the appropriate disability rating and effective date to 
be assigned are rendered moot.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this case, the Veteran's service treatment records, as well 
as post-service VA and private medical records are on file.  
The evidence of record also contains a January 2010 report of 
VA examination.  The examination report obtained is thorough 
and contains sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The 
Veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that the duty 
to notify and duty to assist have been satisfied.  For all 
the foregoing reasons, the Board will proceed to the merits 
of the Veteran's appeal.  

Criteria & Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

A service Report of Medical Examination dated in December 
1971 for separation purposes reflects that the Veteran's 
upper extremities were clinically evaluated as normal.  There 
are no other service treatment records related to a right 
shoulder disability, including records related to a February 
1971 auto accident.  

A letter from Dr. R.R.M. dated in February 1986 reflects that 
the Veteran was seen in August 1984 with complaints of 
shoulder pain.  

The Veteran underwent a VA examination in March 1986.  
Following physical examination, the examiner diagnosed 
history of pain and discomfort in the right shoulder, 
examination was essentially normal.  

Private treatment records dated in August 1997 reflect that 
the Veteran complained of soreness in the right shoulder.  

VA progress notes in August 2008 document the Veteran's 
radiating right shoulder pain since his motor vehicle 
accident in the 1970s.  

Private medical records from Dr. R.K.S. dated in March 2009 
reflect that the Veteran has a history of chronic pain in the 
right shoulder.  Dr. R.K.S. noted that the Veteran stated 
that he was involved in a motor vehicle accident in the 1970s 
while he was in service.  Dr. R.K.S. opined that x-ray and CT 
scan findings revealed degenerative arthritis on the shoulder 
which could be related to the Veteran's previous injuries 
during the accident.  

The Veteran underwent another VA examination in January 2010.  
He reported that he was involved in a motor vehicle accident 
in February 1971 when his vehicle struck a tree while he was 
on active duty.  

Following physical examination, the examiner diagnosed right 
shoulder impingement syndrome with subacromial bursitis 
secondary to AC joint arthritis, based on a MRI dated in 
October 2009.  After examining the Veteran and reviewing the 
claims folder, the examiner opined that the Veteran's current 
condition is less likely than not secondary to service and is 
more likely than not secondary to the attrition of aging and 
overuse of the right upper extremity and lifting overhead 
activities.  The examiner reasoned that there was no useful 
information found in the treatment records that indicated any 
problems with the shoulder.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

The Board finds it significant that the March 2009 records 
from Dr. R.K.S. include no rationale.  The Board therefore 
finds that the January 2010 VA examination findings with 
rationale are entitled to more weight than the findings by 
Dr. R.K.S.  We would also note that the records from Dr. 
R.K.S. addressed only the possibility that the claimed 
disability began in service, not the probability.  An opinion 
expressed in the term of possibility also implies that it may 
not be possible and it is too speculative to establish a 
nexus between the Veteran's right shoulder disability and 
service.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (The term 
"possibility" also implies that it "may not be possible" and 
it is too speculative to establish a nexus.).

Moreover, on separation from service, the Veteran's upper 
extremities were clinically evaluated as normal.  The 
clinically normal finding on separation examination is 
significant in that it demonstrates that trained military 
medical personnel were of the opinion that no right shoulder 
disability was present at that time.  The Board views the 
examination report as competent evidence that there was no 
right shoulder disability at that time.  

Additionally, the record does not show pertinent complaints 
or medical treatment for a number of years after discharge 
from service.  A prolonged period without medical complaint 
can be considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Thus, the Board finds that the lack of any evidence 
of a continuing right shoulder disability for 12 years 
between the period of active duty and the evidence showing 
treatment for a right shoulder disability is itself evidence 
which tends to show that no right shoulder disability was 
incurred as a result of service.  

The Board finds the Veteran credible and has considered the 
Veteran's own lay statements to the effect that the right 
shoulder disability was due to service.  However, the Veteran 
is not competent to provide a medical nexus opinion between 
the right shoulder disability and an injury, disease, or 
event of service origin.  Where, as here, the determinative 
issue involves a question of a medical nexus or medical 
causation, not capable of lay observation, competent medical 
evidence is required to substantiate the claim because a lay 
person is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159.  
For this reason, the Board rejects the Veteran's statements 
as competent evidence to substantiate the claim that a right 
shoulder disability is related to an injury, disease, or 
event of service origin.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  There is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision 
for the issue adjudicated by this decision.  38 U.S.C.A. 
§ 5107(b).




ORDER

Service connection for a right shoulder disability is not 
warranted.  

The appeal is denied.  



____________________________________________
Motrya Mac
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


